Citation Nr: 0714761	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the shoulders.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable rating for residuals of a 
left lower thigh shrapnel wound.

6.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from January 1942 to May 1942 and from October 1944 to 
February 1946.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In May 2007, the Board granted a motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.

The claims to reopen and the claim for a rating in excess of 
30 percent for PTSD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and any current 
hearing loss disability is not shown to be related to an 
event, injury, or disease in service.  

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.
3.  The veteran's residuals of a left lower thigh shrapnel 
wound are manifested by a barely perceptible linear scar that 
is not deep or unstable, is about three centimeters long, is 
not tender on examination, and causes no limitation of 
function.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006). 

3.  A compensable rating is not warranted for the veteran's 
residuals of a shrapnel wound to the left lower thigh.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, and Part 4, Diagnostic Codes (Codes) 7801, 
7802, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the  
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in a November 2003 letter (for the 
service connection claims) and a May 2004 letter (for the 
increased rating claim), prior to the initial rating 
decision.  These letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
that he should submit any evidence in his possession 
pertaining to the claims (see page 2 of both letters).  He 
has had ample opportunity to respond and supplement the 
record.  In a November 2006 letter he was advised of the 
criteria governing disability ratings and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)),.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA or 
private treatment records.  Therefore, there is no further 
medical evidence to obtain.  He has had an examination to 
evaluate his service-connected residuals of a shrapnel wound.  
Regarding the veteran's claims for service connection for 
hearing loss and tinnitus, the Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of findings of hearing loss or tinnitus until many 
years after the veteran's military service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38  
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served for at least 90 days during a period of war and 
certain chronic diseases such as organic disease of the 
nervous system (to include sensorineural hearing loss as 
organic disease of the nervous system) become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran had recognized active service from January 1942 
to May 1942 and from October 1944 to February 1946.  A 
February 1946 Affidavit for Philippine Army Personnel notes 
that no injuries or illnesses were incurred during the 
veteran's military service.

In September 2003, the veteran submitted a claim for service 
connection for hearing loss and tinnitus.

July 2004 VA outpatient treatment records note the veteran's 
complaints of hearing loss.  He reported that his hearing had 
decreased in the past year; he indicated that he wanted 
hearing aids.

The veteran's service medical records contain no mention of 
findings relating to the two disabilities at issue.  
Moreover, there is no post-service medical evidence of either 
disability until more than 55 years after the veteran's 
military service.  The evidence of record does not include 
any medical opinion that the veteran has hearing loss 
disability or tinnitus related to his military service. 

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Rating Claim

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Although regulations 
require that a disability be viewed in relation to its 
recorded history (See 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records do not show treatment for any 
disability in service.  An April 1946 processing affidavit 
from the service department notes the incurrence of a 
shrapnel wound on the left leg in April 1942.

A July 2004 QTC VA contract examination report notes the 
veteran's history of a shrapnel wound to his left lower thigh 
that did not require any surgery.  Currently, the veteran 
complained of weakness, pain, impairment of coordination, and 
loss of strength.  Examination revealed a "barely visible," 
apparently linear "extremely subtle" (so much so that the 
veteran had trouble finding it) scar in the lower anterior 
left thigh.  It measured three centimeters.  There was no 
sign of loss of deep fascia, muscle substance, or impairment 
of muscle tone on inspection or palpation.  There was no sign 
of lowered endurance, muscle atrophy, or impairment of 
coordination.  It did not appear to affect the surrounding 
body part or joint.  There was no sign of muscle herniation.  
There was no sign of tendon, bone, joint, or nerve damage.  
The examiner stated, "I cannot appreciate any sign of 
atrophy in the area.  There is no sign of any major damage 
done."

In an August 2004 addendum, the examiner stated that the 
veteran's left lower thigh scar "is further described as 
leveled, non-tender, non-disfiguring, non-ulcerated, non-
adherent, and stable with no underlying tissue loss, keloid 
formation, discoloration, abnormal texture, or limitation of 
motion due to scar."

The current noncompensable rating is under Code 7805.  Under 
this code, scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Code 7805.

Under Code 7804, a 10 percent rating is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Code 7804.

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Code 7802.  

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

Notes following Diagnostic Codes 7802-7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Moreover, scars, other than of the head, face or neck, that 
are deep or that cause limited motion warrant a 10 percent if 
they involve an area or areas exceeding six square inches (39 
sq. cm) or a 20 percent evaluation if the area or areas 
exceed 12 square inches (465 sq. cm).  38 C.F.R. § 4.118, 
Code 7801.  A note following Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage. 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31. 

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the veteran's service-
connected residuals of a shrapnel wound to the left lower 
thigh, but has found none.  In particular, there is no 
medical evidence that the scar is deep, causes limitation of 
motion, involves an area exceeding 144 square inches, or is 
unstable.  Furthermore, there is no medical evidence that the 
scar itself is painful.  See Codes 7801-7804.

Although the veteran has complained of pain, weakness and 
incoordination, no limitation of function whatsoever was 
noted on examination.  See 2004 QTC examination report.  
Therefore, a rating under Code 7805 would be inappropriate.

Under these circumstances, the claim for a compensable rating 
for residuals of a shrapnel wound to the left lower thigh 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of resolving 
reasonable doubt in the claimant's favor does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

A compensable rating for residuals of a left lower thigh 
shrapnel wound is denied. 


REMAND

The VCAA and the regulations implementing it, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), apply to the issues being 
remanded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims essentially stated that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
With regard to the two claims to reopen, review of the claims 
file reveals that notice in this regard to date is 
incomplete. 

With regard to the claim for an initial rating in excess of 
30 percent for PTSD, the Board notes that there is nothing in 
the record that satisfies the notification requirements of 
the VCAA and the implementing regulations.  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for an initial rating in excess of 30 percent for PTSD.  
Specifically, in November 2005, the veteran advised the RO 
that he had a new address.  In February 2006, QTC Medical 
Services sent a letter to the veteran notifying him that his 
VA contract psychiatric examination was scheduled for March 
2006.  However, this correspondence was sent to the veteran's 
former address.  Consequently, further development of the 
record is required.  

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
remand the case to the RO for the following:

1.  With respect to the claim for an 
initial rating in excess of 30 percent 
for PTSD, the veteran should be provided 
VCAA notice in a notice letter that is in 
full compliance with the applicable 
statutes, implementing regulations, and 
precedent interpretative Court decisions, 
including notice of the evidence 
necessary to substantiate his claim; 
notice of his and VA's responsibilities 
in claims development; and notice to 
submit everything in his possession 
pertinent to his claim.

With respect to the claims to reopen 
claims of service connection for 
arthritis of the shoulders and for heart 
disease, the RO should issue a letter 
which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for 
arthritis of the shoulders and heart 
disease, and notice regarding the 
evidence and information necessary to 
reopen the claims. 

This notification should be sent to the 
address provided by the veteran in 
November 2005 unless a more current 
address has been provided in the 
meantime.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
advise him and his representative and ask 
them to submit the outstanding evidence.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims folder, to include a copy of  
this Remand, must be made available to 
and be reviewed by the examiner.

Notice of the hearing should be sent to 
the address provided by the veteran in 
November 2005 unless a more current 
address has been provided in the 
meantime.  

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD (as opposed to any non-service-
connected psychiatric disability).  In  
that regard, the examiner must be 
furnished a copy of the rating criteria 
for PTSD, and should comment regarding 
the presence or absence of each listed 
symptom in the criteria above 30 percent 
(and if a symptom is noted present, its 
severity and frequency).  The examiner 
should also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD (as opposed to any 
non-service-connected psychiatric 
disability).  The examiner should explain 
the rationale for all opinions expressed.  

4.  The RO should then readjudicate the 
remaining claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


